The opinion of the court was delivered by
Hoyt, J.
— The information upon which the defendant was convicted was in the following language:
“Harry Whiteman is accused by the prosecuting attorney of the county of Pierce, State of Washington, by this information, of the crime of larceny, committed as follows: The said Harry Whiteman, on or about the first day of October, eighteen hundred and ninety two, at the county of Pierce, and State of Washington, and within one year prior to the filing of this information, being then and there a per*403son, to wit, the duly appointed assignee of Robert Rhodes and William Clark, copartners doing business as Rhodes & Clark, and as such assignee, then and there was entrusted by the said Robert Rhodes and William Clark, co-partners as aforesaid, with the custody, care and safe keeping of certain moneys and funds of said copartnership aforesaid, to wit: Two hundred and eighty nine dollars and sixty cents of the good and lawful money of the United States of the then and there value of two hundred and eighty nine dollars and sixty cents of the moneys and funds of said copartnership aforesaid, and did then and there unlawfully, fraudulently and feloniously convert the said two hundred and eighty nine dollars and sixty cents to his own use and did fail to account to the said copartnership or either of its members for the same, or any part thereof, contrary to the form of the statute in such case made and provided and against the peace and dignity of the State of Washington. ’ ’
Upon this appeal its sufficiency's attacked upon several grounds: First, That the nature of the fiduciary relation is not set out; second, that it is not charged that he received the moneys; third, that there is no allegation that he converted them to his own use with intent to defraud the owner thereof; and, fourth, that there should have been such an allegation contained in the information as to show affirmatively the duty of the defendant to have paid over the moneys.
There is some force in the criticism of this information as above set forth, but when it is interpreted in the light of our statute (Code Proc., §1244), which declares that informations shall be sufficient, if the necessary facts are so stated that a man of common understanding can determine therefrom the offense with which he is charged, as interpreted by this court in numerous decisions, it must be held sufficient. It appears therefrom by sufficiently direct allegations that the money came into his hands as assignee, and that he had unlawfully and fraudulently converted the same to his own use, and these facts being *404charged, with the necessary allegations of time and place, it was impossible that the defendant should not have been given thereby sufficient information to enable him intelli. gently to prepare his defense.
It is further claimed on the part of the appellant that the conviction cannot stand by reason of the fact that there was no proof that the crime was committed in the county of Pierce. The proof upon that subject was simply that all of the transactions by which the money came into the possession of the defendant took place in the county of Pierce, and that all of his duties growing out of his trust should have been performed in said county. It did not appear affirmatively that at the time he actually converted the money to his own use and disposed of it for his own benefit he was in the county of Pierce, nor do we think this necessary. It would be a difficult matter in almost all cases for the state to show the exact location of the defendant at the time he appropriated the money to his own use, and when it is made to appear, as in this case, that his duty in reference to the money was confined to the county in which the prosecution is had, it is enough to at least prima facie establish the fact that the conversion was in the same county.
The other questions argued in the brief of the appellant grow out of errors alleged in the admission of testimony, and the claim that it did not appear therefrom that there had been any crime committed. We find it unnecessary to discuss the several propositions in regard thereto.for the reason that there was practically no dispute as to the fact that the defendant had appropriated certain of the moneys to his own use. There was the testimony of two witnesses entirely uncontradicted as to his admissions in that regard, and his own testimony upon the stand was practically an admission of the same fact; consequently, if there was any technical error as to the admission of some of the exhibits, *405it was not such as could injuriously affect the defendant, as his admissions alone were enough to authorize the jury to find that he had converted certain of the moneys to his own use.
We find no error of sufficient magnitude to warrant us in reversing the judgment, and it must be affirmed.
Dunbar, C. J., and Scott and Anders, JJ., concur.
Stiues, J., dissents.